number release date id office uilc cca-210240-12 ---------------------------- from ------------------- sent friday date pm to ------------ cc ---------------------------- subject lewis v reynolds hi ------ - looking at this again i either misread or misunderstood your original facts i didn't realize payments were made within the ased period thus i stated below that your question does not involve a payment of the underpaid excise_tax made within the assessment_period so revrul_85_67 is inapplicable if tp did pay the tax before the ased went then it would seem that would apply the payment would not be considered an overpayment for purposes of sec_6401 and sec_6514 would not prohibit the credit as such a would apply to permit offset of an overpaid excise_tax of one type against a liability for another excise_tax type where the taxpayer paid the liability within the ased even if we never assessed that liability the analysis in my second paragraph below is incorrect as it is based upon the assumption that there was no payment made within the assessment_period i apologize for the confusion
